Citation Nr: 0713832	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  05-27 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than November 
25, 2003, for the grant of service connection for myasthenia 
gravis.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for myasthenia gravis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1988 to May 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2004 and January 2005 rating 
determinations of the St. Louis, Missouri, Department of 
Veterans Affairs (VA) Regional Office (RO).  

In a June 2004 rating determination, the RO denied service 
connection for myasthenia gravis.  In a January 2005 rating 
determination, the RO granted service connection for 
myasthenia gravis and assigned a 30 percent disability 
evaluation, with an effective date of November 25, 2003.  

In December 2006, the veteran testified at a Travel Board 
hearing before the undersigned at the RO.  

At his December 2006 hearing, the veteran raised the issue of 
entitlement to service connection for depression as secondary 
to his service-connected myasthenia gravis.  As this matter 
is not properly before the Board, it is referred to the RO 
for appropriate action.

The issue of an increased evaluation for myasthenia gravis is 
remanded to the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.  




FINDING OF FACT

The RO was not in receipt or possession of any evidence prior 
to November 25, 2003, that can reasonably be construed as a 
formal or informal claim of entitlement to service connection 
for myasthenia gravis.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 25, 
2003, for the grant of service connection for myasthenia 
gravis have not been met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006), 5126; 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).

VA's General Counsel has held that VA is not required to 
provide VCAA notice under 38 U.S.C.A. § 5103(a) where 
undisputed facts render the claimant ineligible for the 
claimed benefit.  The General Counsel has held with regard to 
38 U.S.C.A. § 5103A, that VA is not required to assist a 
claimant in developing evidence to substantiate a claim where 
there is no reasonable possibility that such aid could 
substantiate the claim because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit.  VAOPGCPREC 5-2004 
(2004), 69 Fed. Reg. 59989 (2004).

Similarly the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA was not applicable 
where the outcome is controlled by the law, and the facts are 
not in dispute.  Livesay v. Principi, 15 Vet App 165, 178 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

The Court has further held that once a claim for service 
connection is granted, the claim is substantiated and further 
VCAA notice as to an effective date is not required.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In the instant case the relevant facts are not in dispute, 
and the law is controlling.  Accordingly, the VCAA is not 
applicable.

All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  An examination as to the effective date 
question is not needed.


Earlier Effective Date

Generally, under applicable criteria, the effective date of 
an award of compensation will be the date of receipt of the 
claim or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2006).  Unless otherwise provided, the effective 
date of an award of increased evaluation shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part:  A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicate an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

38 C.F.R. § 3.157 (b)(2), specifically indicates that the 
date on which evidence is received from a private physician 
or layman is the date which will be used for effective date 
purposes.

In his initial January 1999 application for compensation and 
pension, the veteran did not identify myasthenia gravis as a 
disability for which he was seeking service connection.  

In a September 2001 rating determination, the RO denied 
service connection for chronic joint pains, chronic low back 
disability, malaria, chronic fatigue, a digestive disease, a 
chronic skin rash, hyperlipidemia, chronic headaches, a 
depressive disorder, and bleeding gums.  

In his August 2002 notice of disagreement with the September 
2001 rating determination, the veteran, through his 
representative, again only identified those disabilities that 
had been denied in the rating determination.  There was no 
reference to myasthenia gravis.  

In his November 6, 2003, statement in support of claim, 
received on November 25, 2003, the veteran indicated that he 
wished to claim service connection for residuals of 
neurologic signs and symptoms including muscle weakness 
caused by exposure to environmental and/or other factors in 
the Gulf War.  He noted that this was a multisymptom 
condition affecting the left eye, tongue, left hand, and jaw, 
and at times included residuals such as headache and 
dizziness.  

Treatment records obtained in conjunction with the veteran's 
claim reveal that on a September 5, 2003, mental health 
intake sheet, the veteran was noted as to having been 
diagnosed with myasthenia gravis.  

In a June 2004 rating determination, the RO denied service 
connection for myasthenia gravis.  

Treatment records obtained subsequent to the June 2004 rating 
determination reveal that in a May 2004 treatment record it 
was noted that it was highly likely that the veteran's 
myasthenia gravis atypically manifested while in the Gulf or 
immediately thereafter, and since the etiology was unknown 
there was more than a 50 percent probability that some yet 
unknown environmental factors contributed to the development 
of the disease, for which the veteran should be granted 
service connection. 

In a January 2005 rating determination, the RO granted 
service connection for myasthenia gravis and assigned a 30 
percent disability evaluation with an effective date of 
November 25, 2003.  

In April 2005, the veteran filed a notice of disagreement 
with the effective date.  In a letter attached to his notice 
of disagreement, the veteran indicated that he was first 
diagnosed as having myasthenia gravis by a VA neurologist on 
October 27, 2003.  The veteran reported that he first began 
experiencing symptoms that subsequently led to the diagnosis 
of myasthenia gravis in 1993.  

In his August 2005 substantive appeal, the veteran indicated 
that he was first diagnosed with myasthenia gravis on October 
27, 2003.  He noted that his symptoms actually became 
prominent on November 16, 2002.  He further indicated that 
there had been symptoms of myasthenia gravis such as muscle 
weakness documented in his first application for compensation 
dated in January 1999.  

Treatment records obtained subsequent to the August 2005 
substantive appeal reveal that he was diagnosed as having 
myasthenia gravis, confirmed by serology, on October 27, 
2003.  At the time of a prior September 8, 2003, visit, the 
veteran's symptoms were noted to not be typical for 
myasthenia gravis but that it was still the most likely 
diagnosis.   

At the time of his December 2006 hearing, the veteran 
testified that he was diagnosed as having myasthenia gravis 
in November 2003.  He noted that he initially went to VA with 
complaints in August 2003.  

In Brannon v. West, 12. Vet. App. 32 (1998), the Court 
observed that while the Board must interpret an appellant's 
submissions broadly, the Board is not required to conjure up 
issues that were not raised by the appellant.  The Court has 
held that an appellant must have asserted the claim expressly 
or impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995)

In support of his assertion that he had adequately raised a 
claim for service connection for myasthenia gravis prior to 
November 25, 2003, the veteran argues that the claim was 
reasonably raised by the medical evidence of record.  Where 
review of all documents and oral testimony reasonably reveals 
that a claimant is seeking a particular benefit, VA is 
required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. § 
3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit." 38 C.F.R. 
§ 3.1(p). "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought."  38 C.F.R. § 3.155(a).  "Section 5101(a) is 
a clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  Therefore, before the RO can adjudicate an original 
claim for benefits, the claimant must submit a written 
document identifying the benefit and expressing some intent 
to seek it.  Cf. Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993) (en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) 
(holding that VA's failure to forward an application form to 
a claimant, who had submitted an informal claim under section 
3.155(a), waives the requirement to file a formal 
application).

The record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for myasthenia 
gravis prior to receipt of his claim on November 25, 2003.  
The mere presence of the medical evidence does not establish 
an intent on the part of the veteran to seek entitlement to 
service connection.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993). While the RO must interpret the veteran's submissions 
broadly, the RO is not required to conjure up issues that 
were not raised by the veteran.  See Talbert, supra.  The 
veteran must have asserted the claim expressly or impliedly.  
See Isenbart, supra.

A claim for service connection for myasthenia gravis was not 
expressly or impliedly raised prior to November 25, 2003.  
None of the VA examination reports, VA outpatient treatment 
records, or statements or applications from the veteran dated 
prior to this time can be interpreted as an informal claim 
for service connection for myasthenia gravis pursuant to 
38 C.F.R. § 3.155.

However, the date of a claim only partially controls an 
effective date. The provisions of 38 C.F.R. § 3.157 have an 
interesting history and have been influenced by four 
unpublished decisions of the general counsel.  Although not 
binding, when section 3.157 was last revised, the department 
noted in the federal register that the opinions of the 
general counsel were the reasons for the revision.

Section 3.157 addresses conditions precedent.  Compensation 
has been awarded or denied on the basis that a condition is 
not compensable in degree.  This sentence does not state 
service connection has been established for any particular 
disability.  The facts establish that compensation was not 
awarded for any disability and that no disability was denied 
on the basis that the disability was not to a compensable 
degree prior to the grant of service connection for 
myasthenia gravis.  Therefore, the veteran did not meet the 
first condition precedent.  As the veteran did not meet the 
first condition precedent, the effective date is controlled 
by the date of claim.  

In this case, the Board is precluded from assigning an 
effective date earlier than November 25, 2003, for the 
granting of service connection for myasthenia gravis.


ORDER

An effective date earlier than November 25, 2003, for the 
grant of service connection for myasthenia gravis is denied.


REMAND

With regard to the issue of an increased evaluation for 
myasthenia gravis, the Board notes that at the time of his 
December 2006 hearing, the veteran testified that his 
condition had worsened in the past two months.  VA is obliged 
to afford a veteran a contemporaneous examination where there 
is evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board notes that the veteran was afforded a VA aid and 
attendance examination in September 2006.  At that time, the 
examiner rendered the following diagnoses:  Myasthenia gravis 
currently stable on medications: recurrent headaches 
(migraine-like) and dizzy spells, by history for the last 11 
years, not likely related to myasthenia gravis; urge 
incontinence of urine and stools and bedwetting, by history, 
at least as likely as not related to myasthenia gravis; and 
sleep apnea, on CPAP, unrelated to myasthenia gravis.  The 
examiner indicated that the veteran's above medical problems 
did not prevent him from doing daily activities on most days, 
but did prevent him from being gainfully employed.  The 
examiner did not indicate if the veteran's service-connected 
myasthenia gravis and its associated symptomatology would 
solely result in unemployability.  

At his December 2006 hearing, the veteran also testified that 
he had recently undergone examinations in conjunction with 
his claim for Social Security Administration (SSA) disability 
benefits.  These medical records should be added to the 
claims file prior to resolution of the veteran's appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Board further notes that the veteran's representative, in 
a March 2007 letter, indicated that the veteran had had 
neuropsychiatric testing performed at the Detroit VAMC in 
February 2007.  He requested that those records be obtained.  
Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees.  Id. at 612-13.  If 
those documents predate a Board decision on appeal, are 
within VA's control, and could reasonably be expected to be 
part of the record, then "such documents are, in 
contemplation of law, before the Secretary and the Board and 
should be included in the record." Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 
466 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact SSA and secure 
for the claims file copies of records 
pertinent to the veteran's claim for SSA 
benefits, as well as the medical records 
relied on concerning that claim. 

2.  The AMC should obtain copies of all 
treatment records of the veteran from the 
Detroit VAMC from September 2006 to the 
present, with specific emphasis being 
placed upon obtaining copies of VA 
psychiatric testing done in February 
2007, and associate them with the claims 
file.

3.  Schedule the veteran for a VA 
examination to determine the current 
severity of the service-connected 
myasthenia gravis.  All necessary tests 
and studies should be performed and all 
findings must be reported in detail.  The 
claims folder must be made available to 
the examiner for review.  The examiner is 
requested to identify all symptomatology 
and other disorders directly related to 
the veteran's service-connected 
myasthenia gravis.  The examiner is 
further requested to render an opinion as 
to whether the veteran's service-
connected myasthenia gravis, including 
symptomatology and other disorders 
resulting from his myasthenia gravis, by 
themselves, would result in the veteran's 
unemployability.  Complete detailed 
rationale is requested for each opinion 
that is rendered.  

4.  After completion of the above, re-
adjudicate the claim.  If the claim is 
not fully granted, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


